Citation Nr: 0016053	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1993, for an award of service connection for polycythemia 
vera.


REPRESENTATION

Appellant represented by:	Stephen G. De Nigris, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to June 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  A hearing was held before a hearing 
officer at the RO in August 1994, and the hearing officer's 
decision was entered the following month.  Another hearing 
was held in Washington, D.C., in August 1996, before the 
undersigned Member of the Board.

In October 1996, the Board denied entitlement to an effective 
date earlier than January 29, 1993, for an award of service 
connection for polycythemia vera.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In January 1998, the Court vacated 
the October 1996 Board decision and granted a joint motion to 
remand the appeal to the Board for additional development and 
readjudication. 

In October 1998, the Board remanded the appeal to the RO for 
development in accordance with the above-cited joint motion.  
Following completion of the same, the appeal was returned to 
the Board.



FINDING OF FACT

Subsequent to the veteran's then most recent unappealed 
rating denial of service connection for polycythemia vera in 
September 1985, a reopened claim for service connection for 
such disability was received on January 29, 1993.  


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
29, 1993, for an award of service connection for polycythemia 
vera have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, in the context of this appeal, the effective 
date of an award of compensation based on a claim reopened 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In asserting entitlement to an effective date earlier than 
January 29, 1993, for an award of service connection for 
polycythemia vera, the veteran asserts that the proper 
effective date should coincide with his discharge from 
service, inasmuch as he clearly had polycythemia vera at that 
time.  

In this regard, the record reflects that in May 1964 (the 
month preceding the veteran's discharge from service), the 
veteran submitted a claim for service connection for 
polycythemia vera.  A rating decision entered in October 
1964, which referred to a May 1964 Physical Evaluation Board 
report on which the veteran was assessed as having 
polycythemia vera which (owing to factors including the 
veteran's reported history of having experienced red eyes 
since age 17) preexisted service and was not aggravated 
therein, denied service connection for polycythemia vera.  
The veteran did not file a notice of disagreement within one 
year of notice of that decision, and thus, the October 1964 
denial of service connection for polycythemia vera became 
final.  See 38 U.S.C.A. § 7105 (West 1991).  Service 
connection for polycythemia vera was ultimately granted in a 
rating decision entered in January 1994, effective from 
January 29, 1993, the date of receipt of the veteran's 
reopened claim for such benefit.  However, given the final 
status of the unappealed October 1964 rating denial, no basis 
is afforded to assign an effective date at any time in the 
year 1964.  Thereafter, service connection for polycythemia 
vera was denied by the Board in March 1968.

Service connection for polycythemia vera was subsequently 
denied in a rating decision entered in September 1985.  
Following pertinent notice to the veteran the same month, he 
did not submit a Notice of Disagreement within the subsequent 
year and, thus, such determination became final.  See 
38 U.S.C.A. § 7105.  

Subsequent to the September 1985 unappealed rating denial, 
the only item of correspondence that might conceivably 
(merely for the sake of argument) be regarded as a reopened 
claim for service connection for polycythemia vera is a March 
1989 letter to the RO, from an individual handling 
constituent services for two of the veteran's congressmen, 
which was apparently accompanied by correspondence from the 
veteran wherein he made reference to blood problems 
experienced in service.  The RO's response to the 
congressmen, dated in April 1989, contained advisement that 
the veteran's reopened claim for service connection for 
polycythemia vera had last been denied in 1985 based on the 
non-submission of new and material evidence.  Thereafter, no 
submission received from the veteran prior to January 29, 
1993, the date of receipt of the reopened claim on which the 
January 1994 rating grant of service connection for 
polycythemia vera was predicated, contained any information 
from which a claim for service connection for polycythemia 
vera might have been reasonably inferred.  Therefore, the 
date of receipt of the veteran's reopened claim for service 
connection for polycythemia vera, January 29, 1993, is, 
pursuant to the law and regulations set forth above, the 
proper effective date for a grant of such benefit.  
Accordingly, entitlement to an effective date earlier than 
January 29, 1993, for an award of service connection for 
polycythemia vera is not established.  38 U.S.C.A. §§ 5110, 
5107; 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than January 29, 1993, for an award 
of service connection for polycythemia vera is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

